As previously announced, U.S. Cellular will hold a teleconference Nov. 4, 2011 at 9:00 a.m. CDT. Interested parties may listen to the call live by accessing the Investor Relations page of uscellular.com or www.teldta.com. Contact:Jane W. McCahon, Vice President, Corporate Relations (312) 592-5379; jane.mccahon@teldta.com Julie D. Mathews, Manager, Investor Relations (312) 592-5341; julie.mathews@teldta.com FOR RELEASE: IMMEDIATE U.S. cellular Reports third QUARTER 2011 RESULTS Data drives ARPU growth; inbound roaming revenues increase; profitability improves Note: Comparisons are year over year unless otherwise noted. 3Q 2011 Highlights § Smartphones sold, as a percent of total devices sold, increased to 39.9 percent from 23.6 percent; smartphone customers increased to 26.2 percentof postpaid customers from 12.1 percent. § Postpaid ARPU (average revenue per unit) increased to $52.41 from $50.82. § Service revenues increased 5 percent to $1,036.6 million. § Operating income increased 66 percent to $101.6 million. § Net loss of 23,000 retail customers, reflecting loss of 34,000 postpaid customers and gain of 11,000 prepaid customers; postpaid customers comprised 95 percent of retail customers. § Cell sites in service increased 4 percent to 7,828. CHICAGO – Nov. 4, 2011 – United States Cellular Corporation [NYSE:USM] reported service revenues of $1,036.6 million for the third quarter of 2011 versus $983.5 million in the comparable period one year ago. Net income attributable to U.S. Cellular shareholders and related diluted earnings per share were $62.1 million and $0.73, respectively, for the third quarter of 2011, compared to $38.3 million and $0.44, respectively, in the comparable period one year ago. “ We continued to increase postpaid ARPU and maintain a low churn rate,
